NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           NOV 10 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
MARIA SOFIA OCEGUEDA,                            No. 13–56463

              Plaintiff-Appellant,               D.C. No. 2:13-cv-00430-JC

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN,
Acting Commissioner of Social Security,

              Respondent.


                 On Appeal From the United States District Court
                       for the Central District of California
                 Jacqueline Chooljian, Magistrate Judge, presiding

                            Submitted October 23, 2015**
                                Pasadena, California

Before: PREGERSON and TROTT, Circuit Judges, and STAFFORD, Senior
District Judge.***

       Maria Sofia Ocegueda appeals the district court’s judgment affirming the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
              The Honorable William H. Stafford, Jr., Senior District Judge for the
U.S. District Court for Northern Florida, sitting by designation.
Commissioner of Social Security’s denial of Ocegueda’s application for disability

insurance benefits and supplemental security income. We review the district

court’s decision de novo and will disturb the denial of benefits only if the

Commissioner’s decision was based on legal error or was not supported by

substantial evidence in the record as a whole. Molina v. Astrue, 674 F.3d 1104,

1110 (9th Cir. 2012).

      The Commissioner, via an administrative law judge (“ALJ”), determined at

step four of the five-step evaluation process that Ocegueda was not disabled

because her residual functional capacity (“RFC”) did not prevent her from

performing her past relevant work as a beautician. Ocegueda contends—and we

agree—that the district court erred in finding that there was substantial evidence

supporting the ALJ’s step-four determination regarding Ocegueda’s capacity to do

her past relevant work.1

      At step four of the sequential evaluation process, claimants bear the burden

of showing that they can no longer perform their past relevant work. Pinto v.

      1
         Ocegueda also contends that the ALJ erred by not considering whether her
past work as a beautician rose to the level of “substantial gainful activity.”
Ocegueda admits that she did not raise this issue before the district court. As a
general rule, this Court does not consider issues that were not first raised before the
district court. Edlund v. Massanari, 253 F.3d 1152, 1158 (9th Cir. 2001).
Although this court has discretion to make an exception to waiver in certain
circumstances, Greger v. Barnhart, 464 F.3d 968, 973 (9th Cir. 2006), the
circumstances do not favor waiver as to this issue.
                                          -2-
Massanari, 249 F.3d 840, 844 (9th Cir. 2001). “Although the burden of proof lies

with the claimant at step four, the ALJ still has a duty to make the requisite factual

findings to support his conclusion.” Id. In particular, an ALJ’s step-four

determination “must contain among the findings the following specific findings of

fact: 1. A finding of fact as to the individual’s RFC. 2. A finding of fact as to the

physical and mental demands of the past job/occupation. 3. A finding of fact that

the individual’s RFC would permit a return to his or her past job or occupation.”

SSR 82–62, 1982 WL 31386, at *4. While the claimant is the primary source for

vocational documentation, id. at *3, the ALJ may utilize a vocational expert

(“VE”) to assist in the step-four determination as to whether a claimant is able to

perform her past relevant work. 20 C.F.R. § 404.1560(b)(2) (providing that, at step

four, a VE’s testimony “concerning the physical and mental demands of a

claimant’s past relevant work, either as the claimant actually performed it or as

generally performed in the national economy[,] . . . may be helpful in

supplementing or evaluating the accuracy of the claimant's description of his past

work”).

      Here, in his step-four analysis, the ALJ first found that, since the onset of her

disability on May 2, 2009, Ocegueda has had an RFC for “light work” as defined




                                           -3-
in the Social Security regulations,2 with a sit/stand option, no repetitive bending,

squatting, kneeling, or crawling, and no forceful gripping or grasping with her left

hand. Ocegueda has not challenged the ALJ’s RFC finding.

      The ALJ next found that Ocegueda’s past work as a beautician constituted

“light work.” Although the ALJ did not explain the basis for—or cite any

authority for—this finding, the Dictionary of Occupational Titles (“DOT”), at No.

332.271–010, supports the ALJ’s finding that the exertional demands of the job of

beautician—at least as performed in the national economy—are “light” as defined

in the regulations. The DOT is the presumptive authority on how a job is generally

performed. Pinto, 249 F.3d at 845; Johnson v. Shalala, 60 F.3d 1428, 1435 (9th

Cir. 1995).

      Ocegueda maintains that the ALJ’s third and final step-four finding—that

Ocegueda’s RFC would permit her to work as a beautician—is not supported by

substantial evidence. In its entirety, the ALJ’s finding in this regard was as

follows:

      The claimant is capable of performing past relevant work as a

      2
          The regulations define “light work” as follows: “Light work involves
lifting no more than 20 pounds at a time with frequent lifting or carrying of objects
weighing up to 10 pounds. Even though the weight lifted may be very little, a job
is in this category when it requires a good deal of walking or standing, or when it
involves sitting most of the time with some pushing and pulling of arm or leg
controls.” 20 C.F.R. §§ 404.1567(b); 416.967(b).
                                          -4-
      beautician. This work does not require the performance of work-
      related activities precluded by the claimant’s residual functional
      capacity (20 CFR 404.1565 and 416.965). In comparing the
      claimant’s residual functional capacity with the physical and mental
      demands of this work, the undersigned finds that the claimant is able
      to perform it as actually and generally performed. The claimant’s past
      work as a beautician is light work, requiring frequent, but not constant
      or repetitive activity, since she can briefly take a break or change
      activity or position at will.

The district court aptly described the ALJ’s step-four analysis as “brief.” We find

that analysis to be not only brief, but—more importantly—we find it to be

insufficiently supported by record evidence.

      Under the regulations as interpreted by the Commissioner, a “full range of

light work requires standing or walking, off and on, for a total of approximately 6

hours of an 8-hour workday.” SSR 83–10, 1983 WL 31251, at *6. The record

reveals—through Ocegueda’s self-prepared work history report—that Ocegueda’s

past work as a beautician required seven hours of standing and walking in an eight-

hour work day, resulting in prolonged weight bearing that appears to be

incompatible with her RFC for “light work.”

      Ocegueda’s RFC, moreover, includes a sit/stand option, which is not

included in the definition of “light work.” As recognized by the Commissioner, a

person who requires a sit/stand option “is not functionally capable of doing . . . the

prolonged standing or walking contemplated for most light work.” SSR 83–12,


                                          -5-
1983 WL 31253, at *4 (emphasis added). The DOT does not address a sit/stand

option for the job of beautician, and the ALJ did not call a vocational expert to

testify about whether the “light work” of a beautician may be performed with a

sit/stand option.

      Without explanation, the ALJ found that Ocegueda is able to perform her

past relevant work as a beautician “as actually and generally performed.” Because

we do not find substantial evidence in the record to support such a finding, we

reverse the judgment of the district court with directions for the district court to

remand the matter to the Commissioner for development of a sufficient record and

for further consideration.

      REVERSED AND REMANDED.




                                           -6-